Per Curiam.

The respondent, age about 32 years, was admitted to practice on December 18,1957. It was charged that on two occasions he converted sums of money which he was holding in escrow pursuant to contracts of sale in two different transactions. The respondent failed to appear or respond to the charges. The evidence amply sustains the charges and the report of the Referee is confirmed. The respondent, by his actions and his attitude, has demonstrated a defect of character and an indifference to the consequences. Respondent should be disbarred. (Matter of Schner, 5 A D 2d 599, 600.)
*263Stevens, J. P., Eager, Steuer, Capozzoli and Tilzer, JJ., concur.
Respondent disbarred effective March 3, 1969.